J. S37034/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :     IN THE SUPERIOR COURT OF
                                          :           PENNSYLVANIA
                     v.                   :
                                          :
TYRONE HOLLOWAY,                          :          No. 2746 EDA 2019
                                          :
                          Appellant       :


             Appeal from the PCRA Order Entered August 20, 2019,
              in the Court of Common Pleas of Philadelphia County
                Criminal Division at No. CP-51-CR-1131761-1991


BEFORE: SHOGAN, J., NICHOLS, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                FILED OCTOBER 15, 2020

        Tyrone Holloway appeals pro se from the August 20, 2019 order

dismissing his untimely serial petition filed pursuant to the Post Conviction

Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546.         After careful review, we

affirm.

        The relevant facts and procedural history of this case are as follows: On

April 28, 1992, a jury found appellant guilty of first-degree murder and

possessing instruments of crime1 in connection with the shooting death of his

former girlfriend, Miriam Phelps. On May 10, 1993, the trial court sentenced

appellant to an aggregate term of life imprisonment.              Following the

reinstatement of his direct appeal rights nunc pro tunc, a panel of this court




1   18 Pa.C.S.A. §§ 2502(a) and 907(a), respectively.
J. S37034/20

affirmed appellant’s judgment of sentence on February 21, 1997.                   See

Commonwealth v. Holloway, 694 A.2d 1118 (Pa.Super. 1997), appeal

denied, 704 A.2d 635 (Pa. 1997).            Thereafter, our supreme court denied

appellant’s petition for allowance of appeal on November 7, 1997.                 Id.

Between 1998 and 2012, appellant filed four PCRA petitions, all of which were

unsuccessful.2     Most recently, on October 27, 2017, a panel of this court

affirmed the PCRA court’s order denying appellant relief under the PCRA. See

Commonwealth v. Holloway, 179 A.3d 611 (Pa.Super. 2017) (unpublished

memorandum). Undaunted, appellant filed the instant pro se PCRA petition,

his fifth, on November 27, 2017. Thereafter, appellant filed two additional

pro se motions seeking discovery on June 15 and October 26, 2018,

respectively.    On March 13, 2019, the PCRA court provided appellant with

notice of its intention to dismiss his petition without a hearing, pursuant to

Pa.R.Crim.P. 907(1). Appellant did not file a response to the PCRA court’s

Rule 907 notice. Thereafter, on August 20, 2019, the PCRA court dismissed

appellant’s     petition   as   untimely.     This   timely   appeal   followed    on

September 16, 2019.3

      Appellant raises the following issue for our review:




2The record reflects that appellant was represented by counsel during his first
PCRA petition.

3The PCRA court did not order appellant to file a concise statement of errors
complained of on appeal, in accordance with Pa.R.A.P. 1925(b).            On
December 18, 2019, the PCRA court filed a one-page Rule 1925(a) opinion.


                                        -2-
J. S37034/20


            Whether the PCRA court err [sic] in rejecting
            appellant’s claim that the Commonwealth violated the
            rule enunciated in Brady v. Maryland[, 373 U.S. 83
            (1963)] and progeny, when failing to disclose [the]
            Timmons-Thomas        Police  Neighborhood   Survey
            Reports[ ]?
                    4



Appellant’s brief at 2.

      Proper appellate review of a PCRA court’s dismissal of a PCRA petition

is limited to the examination of “whether the PCRA court’s determination is

supported by the record and free of legal error.” Commonwealth v. Miller,

102 A.3d 988, 992 (Pa.Super. 2014) (citation omitted). “The PCRA court’s

findings will not be disturbed unless there is no support for the findings in the

certified record.” Commonwealth v. Lawson, 90 A.3d 1, 4 (Pa.Super. 2014)

(citations omitted). “This Court grants great deference to the findings of the

PCRA court, and we will not disturb those findings merely because the record

could support a contrary holding.” Commonwealth v. Hickman, 799 A.2d

136, 140 (Pa.Super. 2002) (citation omitted).

      We consider the timeliness of appellant’s PCRA petition because it

implicates the authority of this court to grant any relief. Commonwealth v.

Davis, 86 A.3d 883, 887 (Pa.Super. 2014) (citation omitted).           All PCRA

petitions, including second and subsequent petitions, must be filed within




4 At trial, Detective Dennis Graeber explained that “Neighborhood Survey
Reports” are investigative tools created by the homicide unit that contain
informal interviews of a victim’s neighbors by homicide detectives. (See
appellant’s reproduced record, 2/14/20, citing notes of testimony, 4/21/92 at
214-216.)


                                      -3-
J. S37034/20

one year of when an appellant’s judgment of sentence becomes final. See

42 Pa.C.S.A. § 9545(b)(1). “[A] judgment becomes final at the conclusion of

direct review, including discretionary review in the Supreme Court of the

United States and the Supreme Court of Pennsylvania, or at the expiration of

time for seeking the review.” 42 Pa.C.S.A. § 9545(b)(3).

      Here, the record reveals that appellant’s judgment of sentence became

final on February 5, 1998, 90 days after our supreme court denied allocator

and the time for filing a petition for writ of certiorari in the Supreme Court

of the United States expired.     See id.; U.S. S.Ct. R. 13(1).     Accordingly,

appellant had until February 5, 1999, to file a timely PCRA petition.       See

42 Pa.C.S.A. § 9545(b)(1). Appellant’s instant petition, his fifth, was filed on

November 27, 2017, more than 19 years after his judgment of sentence

became final, and is patently untimely. Accordingly, appellant was required

to plead and prove that one of the three statutory exceptions enumerated in

Section 9545(b)(1) applies.

      The three statutory exceptions to the PCRA time-bar are as follows:

            (i)    the failure to raise the claim previously was the
                   result of interference by government officials
                   with the presentation of the claim in violation of
                   the Constitution or laws of this Commonwealth
                   or the Constitution or laws of the United States;

            (ii)   the facts upon which the claim is predicated
                   were unknown to the petitioner and could not
                   have been ascertained by the exercise of due
                   diligence; or




                                      -4-
J. S37034/20


            (iii)   the right asserted is a constitutional right that
                    was recognized by the Supreme Court of the
                    United States or the Supreme Court of
                    Pennsylvania after the time period provided in
                    this section and has been held by that court to
                    apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i-iii). A petition invoking one of these statutory

exceptions must “be filed within 60 days of the date the claims could have

been presented.” 42 Pa.C.S.A. § 9545(b)(2).5

      Here, appellant invokes the governmental interference exception to the

PCRA time-bar and argues that the Commonwealth deliberately concealed

various “Neighborhood Survey Reports” in direct violation of Brady.6

(Appellant’s brief at 10-11.) This claim is meritless.


5 On October 24, 2018, the General Assembly amended Section 9545(b)(2),
extending the time for filing a petition from 60 days to one year from the date
the claim could have been presented. See 2018 Pa. Legis. Serv. Act 2018-
146 (S.B. 915), effective December 24, 2018. The amendment applies only
to claims arising one year before the effective date of this section,
December 24, 2017, or thereafter. Here, appellant’s claim arose prior to this
date, and therefore, the amendment is inapplicable.

6 In Brady, the United States Supreme Court held that “the suppression by
the prosecution of evidence favorable to an accused upon request violates due
process where the evidence is material either to guilt or to punishment,
irrespective of the good faith or bad faith of the prosecution.” Brady, 373
U.S. at 87. In order to establish the existence of a Brady violation, a
defendant must demonstrate that: “(1) evidence was suppressed by the
prosecution; (2) the evidence, whether exculpatory or impeaching, was
favorable to the defendant; and (3) prejudice resulted.” Commonwealth v.
Cousar, 154 A.3d 287, 301 (Pa. 2017) (citation omitted). “As to Brady
claims advanced under the PCRA, a defendant must demonstrate that the
alleged Brady violation so undermined the truth-determining process that no
reliable adjudication of guilt or innocence could have taken place.”
Commonwealth v. Cam Ly, 980 A.2d 61, 76 (Pa. 2009) (citation and internal
quotation marks omitted).


                                       -5-
J. S37034/20

      Appellant has failed to establish that he brought this exception within

60 days of the date the claim could have been presented, as required by

Section 9545(b)(2). Nor does appellant offer a reasonable explanation as to

why these reports, with the exercise of due diligence, could not have been

obtained earlier. On the contrary, the record reflects appellant has known of

these “Neighborhood Survey Reports” since as early as 1992 when they were

referenced by Detective Graeber during appellant’s jury trial. Not only were

these reports readily available to appellant, but he conceded in his PCRA

petition that he was aware of the facts underlying his Brady claim at the time

of his trial and, in fact, referenced these reports in two prior PCRA petitions in

2007 and 2012. (See PCRA petition, 11/27/17 at 3; PCRA petition, 8/30/07

at attachment B; PCRA petition, 7/16/12 at 7, § 15.)

      Based on the foregoing, we conclude that appellant has failed to properly

invoke any of the statutory exceptions to the PCRA time-bar and the PCRA

court lacked jurisdiction to review his claims.       See Commonwealth v.

Callahan, 101 A.3d 118, 123 (Pa.Super. 2014) (holding, if a PCRA petition is

untimely on its face, or fails to meet one of the three statutory exceptions to

the time-bar, we lack jurisdiction to review it). Accordingly, we discern no

error on the part of the PCRA court in dismissing appellant’s fifth PCRA petition

as untimely.

      Order affirmed.




                                      -6-
J. S37034/20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/15/2020




                          -7-